Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103
1. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
2. 	Claims 1-2 and 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2008/0146212 to Aaron in view of U.S. Patent Pub. Aaron 2018/0248999 to Bachman. 

Regarding claim 1, Aaron teaches a method of detecting multiple devices associated with a vehicle, comprising:

collecting at least one proximity factor about each of the mobile computing devices, wherein the at least one proximity factor evidences close physical proximity of the two or more mobile computing devices (see Fig. 5 and sections [0048] to [0049], of Aaron, which teaches that each mobile device calculates a proximity factor which is transmitted to a central group control server 130);


storing the result of the proximity inference for further use (see Figs. 4-5 and sections [0038] to [0045] and [0049], where the result that the mobile device locations/proximity factors are within the proximity parameter defined for that group, where the server stores that the group has formed (which is “storing the proximity inference for further/continued use” until the devices lose proximity). 

Regarding the first step of claim 1, which recites “positioning two or more mobile computing devices in a common vehicle”, as Aaron does not explicitly teach this feature, Bachman is added.

In an analogous art, Bachman teaches a system which determines mobile device proximity.  As described in section [0057], Bachman teaches that the server receives the locations of two mobile devices and determines that they are located in the same vehicle. 



Regarding claim 2, which recites “wherein the proximity inference is made at least in part in response to the mobile computing devices reporting that they are close enough to receive each other's wireless signals, over a predetermined time interval”, see section [0048] of Aaron which teaches that the proximity inference is made by the mobile devices “utilizing short-range communications between themselves to measure distance”, as recited.

Regarding claim 4, which recites “wherein the proximity inference of the primary mobile computing device is made at least in part in response to the mobile computing devices having a common heading, speed, or velocity, over a predetermined time interval”, see sections [0057] and [0058] of Bachman which teach the server receiving velocity data from the mobile devices and also using this in part to infer proximity, as recited. 

Regarding claim 5, which recites “wherein the proximity inference of the primary mobile computing device is made at least in part in response to the mobile computing devices having common traces of measured data of acceleration versus time, or 

Regarding claim 6, which recites “wherein the at least one proximity factor is relayed to a backend application over a data communications connection”, see section [0018] of Aaron and sections [0033], [0056] and [0061] of Bachman, which teach that the server connection is over TCP or a “data communications connection”, as recited. 

Regarding claim 7, which recites “wherein: each of the mobile computing devices has a real time data connection to the backend application; and proximity factors are transmitted over the data connection contemporaneously as they are collected”, see for example, section [0056] of Bachman which teaches that the devices transmit their location data to server in real time when possible, therefore, when the connections are stable and established, both mobile device is Bachman perform as recited. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aaron and Bachman as applied to claim 1 above, and further in view of U.S. Patent Pub.  2010/0317392 to Davis.



In an analogous art, Davis teaches a system which determines groups and proximity between mobile devices.  As described in section [0038], Davis teaches that proximity mat be determined by exchange of Bluetooth signal or may be determined by the fact that both devices are receiving signals from the same (third party) access point. 

Therefore, as Aaron/Bachman and Davis teach determining mobile device groups and proximity, and as Davis also teaches determining if the devices are in proximity in multiple ways (such as in Aaron/Bachman) and based on receiving common third party signals, it would have been obvious to one of ordinary skill in the art to modify Aaron/Bachman with this feature, for the reasons as in Davis, which are that proximity may be calculated in a number of ways, as is conventional.  


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aaron and Bachman  as applied to claim 6 above, and further in view of U.S. Patent Pub. 2011/0275384 to Barbeau. 




In an analogous art, Barbeau teaches a system which determines mobile device locations and transmits the locations to a central server.  As described in sections [0021] to [0028], Barbeau teaches that the location data is buffered and stored (delayed), and then is transmitted.   

Therefore, as Aaron/Bachman teach real-time transmissions and waiting (which is delaying) and as Barbeau explicitly teaches delaying (by buffering) the transmission of location parameters to a central server, it would have been obvious to one of ordinary skill in the art to modify Aaron/Bachman with this feature, for the reasons as in Barbeau and Bachman, which are that real time connections may not be possible at all times, as is known, and as is conventional.  

Regarding claim 10, which recites “wherein: at least one of the mobile computing devices has a real time data connection to the backend application; proximity factors collected by the at least one mobile computing device having a real time data . 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aaron and Bachman  as applied to claim 8 above, and further in view of U.S. Patent Pub. 2020/0021941 to Nguyen. 

Regarding claim 9, which recites “wherein one of the mobile computing devices relays the at least one proximity factor from another one of the mobile computing devices to the backend application”, although section [0048] of Aaron teaches that the master device may receive all proximity parameters from all the other device sin the group, which then may be relayed to the server as recited, for completeness, Nguyen is added. 


Therefore, as Aaron/Bachman teach master devices which have all the device proximity parameters, and as Nguyen teaches relaying transmissions from close in- proximity devices, it would have been obvious to one of ordinary skill in the art to modify Aaron/Bachman with this feature, for the reasons as in these references, which are that if a real time connection is unavailable, relay through another device with a connection is beneficial and desirable.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN S KELLEY/Primary Examiner, Art Unit 2646